Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 18, 2020

The Court of Appeals hereby passes the following order:

A20A1128. WESTSIDE COMMUNITY MARKET, LLC et al. v. CONVENT I,
    LLC.

      This case was docketed by this Court on January 16, 2020. The Appellants’
brief and enumeration of errors were originally due on February 5, 2020. On March
10, 2020, the Appellee filed a motion to dismiss for the Appellants’ failure to file a
brief. On March 14, 2020, the Supreme Court of Georgia declared a judicial
emergency, which tolled and granted relief from any filing deadline. On May 11,
2020, the Supreme Court granted this Court the authority to reimpose those
suspended deadlines on a case-by-case basis. On June 10, 2020, this Court issued an
order for the Appellants’ brief to be filed within 20 days. On July 16, 2020, the
Appellee filed a renewed motion to dismiss. As of the date of this order, the
Appellants still have not filed a brief and enumeration of errors. The filing is forty-
nine (49) days late, and no request for an extension of time to file has been received.
      Accordingly, this appeal is hereby deemed abandoned and DISMISSED
pursuant to Court of Appeals Rule 23 (a). See also Court of Appeals Rule 13. The
Appellee’s motions to dismiss are hereby MOOT.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/18/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.